Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Knab on 1/5/2021.

The application has been amended as follows:
Claim 23. “…a control device connected to the sensor and configured to switch the laser radiation source off or reduce the radiation energy of the laser radiation source

The clean version is as follows:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claim is taken as a whole, a bacterial removal laser comprising: a handle; an optical system, a laser source configured as an Er:YAG laser with a wavelength of 2200 nm to 4000 nm and an energy output of less than 1mJ/mm at the beam exit surface; a power source, a temperature sensor configured to measure a treatment surface of a tooth and a controller connected to the sensor and configured to switch the laser source off or reduce the radiation energy of the laser source if a measured temperature increase AT/t of the teeth is greater than a temperature increase in a wet treatment volume and at most as great as a temperature increase in a dry treatment volume.
Specifically, applicant amendments clearly tie the claimed function to a controller specifically configured/programmed to perform that function.  The examiner agrees with applicant’s arguments that the closest prior art references of Samuel and Strassl fail to teach the claimed controller.  Therefore, the examiner contends that this is a novel and non-obvious feature.  Furthermore, applicant’s arguments regarding the 112, 1st and 2nd rejections are considered persuasive and the examiner agrees that a POSITA would readily appreciate that the claim language is clear/definite and applicant had possession of such a controller.  Therefore, the current claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792